UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6701


DAN TEMPLE, JR.,

                  Petitioner - Appellant,

             v.

SCDC DEPARTMENT OF CORRECTIONAL; WARDEN T. RILEY, TRCI,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:08-cv-00692-TLW)


Submitted:    August 13, 2009                 Decided:   November 3, 2009


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dan Temple, Jr., Appellant Pro Se. William Edgar Salter, III,
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dan Temple, Jr. seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                          The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.            28 U.S.C. § 2253(c)(1) (2006).

A    certificate    of    appealability      will       not    issue    absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)     (2006).      A   prisoner        satisfies      this

standard   by    demonstrating     that    reasonable         jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                      Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).      We    have   independently     reviewed       the    record    and

conclude      Temple     has     not   made       the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We also deny Temple’s motion for rehearing and for

a determination of fact and law.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         DISMISSED

                                       2